United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-2033
                         ___________________________

                Jose Isaias Zepeda, also known as Jose Isias Zepeda

                              lllllllllllllllllllllPetitioner

                                            v.

          Jefferson B. Sessions, III,1 Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                             Submitted: March 7, 2017
                              Filed: March 14, 2017
                                  [Unpublished]
                                  ____________

Before COLLOTON, ARNOLD, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.




      1
      Jefferson B. Sessions, III has been appointed to serve as Attorney General of
the United States, and is substituted as respondent pursuant to Federal Rule of
Appellate Procedure 43(c).
       Jose Zepeda, a citizen of El Salvador, petitions for review of an order of the
Board of Immigration Appeals (BIA) upholding an immigration judge’s (IJ’s) order
denying asylum and withholding of removal. This court reviews the BIA’s decision
as the final agency action, and to the extent the BIA adopted the IJ’s findings or
reasoning, as it did here, this court also reviews the IJ’s decision. See Diaz-Perez v.
Holder, 750 F.3d 961, 963-64 (8th Cir. 2014) (IJ’s finding of facts are reviewed under
deferential substantial evidence standard, and findings must be treated as conclusive
unless any reasonable adjudicator would be compelled to reach contrary conclusion).
To establish eligibility for asylum, Mr. Zepeda had to show that he is unwilling or
unable to return to El Salvador because of persecution, or a well-founded fear of
future persecution, on account of his membership in the particular social group he
identified. See Flores v. Holder, 699 F.3d 998, 1002-03 (8th Cir. 2012). We find that
no reasonable adjudicator would be compelled to conclude that Mr. Zepeda met his
burden of proving his entitlement to asylum; and thus that his claim for withholding
of removal necessarily failed as well, see Sow v. Mukasey, 546 F.3d 953, 956 (8th
Cir. 2008) (alien who fails to meet standard for asylum cannot meet more rigorous
standard for establishing eligibility for withholding of removal). The petition for
review is denied.
                        ______________________________




                                         -2-